
	

114 S3352 IS: Terrorism Survivors Student Loan Deferment Act
U.S. Senate
2016-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3352
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2016
			Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to provide student loan deferment for victims of
			 terrorist attacks.
	
	
		1.Short title
 This Act may be cited as the Terrorism Survivors Student Loan Deferment Act.
		2.Student loan deferment for victims of terrorist attacks
 (a)Terms of federally insured student loansSection 427(a)(2)(C) of the Higher Education Act of 1965 (20 U.S.C. 1077(a)(2)(C)) is amended— (1)in clause (ii), by striking or after the semicolon;
 (2)in clause (iii), by inserting or after the semicolon; and (3)by inserting after clause (iii) the following:
					
 (iv)not in excess of 1 year due to the borrower being a victim of a terrorist attack;. (b)FFEL programSection 428(b) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)) is amended—
 (1)in paragraph (1)(M)— (A)in clause (iii), by striking or (II); or and inserting or (II);;
 (B)in clause (iv), by inserting or after the semicolon; and (C)by adding at the end the following:
						
 (v)not in excess of 1 year due to the borrower being a victim of a terrorist attack as described in paragraph (10);; and
 (2)by adding at the end the following:  (10)Deferment for victims of terrorist attacksFor purposes of deferment under paragraph (1)(M)(v), a victim of a terrorist attack is an individual who is designated as a victim of a terrorist attack by the head of the Federal agency that is handling the investigation of the attack..
 (c)Direct loansSection 455 of the Higher Education Act of 1965 (20 U.S.C. 1087e) is amended— (1)in subsection (e)(7)(B)(i), by inserting or due to the borrower being a victim of a terrorist attack after section 435(o); and
 (2)in subsection (f)— (A)in paragraph (2)—
 (i)in subparagraph (C), by striking clause (i) or (ii); or and inserting clause (i) or (ii);; (ii)in subparagraph (D), by striking the period at the end and inserting ; or; and
 (iii)by adding at the end the following:  (E)not in excess of 1 year due to the borrower being a victim of a terrorist attack as described in paragraph (5).; and
 (B)by adding at the end the following:  (5)Deferment for victims of terrorist attacksFor purposes of deferment under paragraph (2)(E), a victim of a terrorist attack is an individual who is designated as a victim of a terrorist attack by the head of the Federal agency that is handling the investigation of the attack..
 (d)Federal Perkins loansSection 464(c)(2) of the Higher Education Act of 1965 (20 U.S.C. 1087dd(c)(2)) is amended— (1)in subparagraph (A)—
 (A)in clause (iv), by striking or after the semicolon; (B)in clause (v), by inserting or after the semicolon; and
 (C)by inserting after clause (v) the following:  (vi)not in excess of 1 year due to the borrower being a victim of a terrorist attack as described in subparagraph (D);; and
 (2)by adding at the end the following:  (D)For purposes of deferment under subparagraph (A)(vi), a victim of a terrorist attack is an individual who is designated as a victim of a terrorist attack by the head of the Federal agency that is handling the investigation of the attack..
 (e)Designating victims of terrorist attacksThe head of the Federal agency that is handling the investigation of a terrorist attack, or has handled the investigation of a terrorist attack, shall designate the individuals who are victims of such terrorist attack.
 (f)Anti-Fraud protectionsThe Secretary of Education shall establish anti-fraud protections in carrying out the amendments made by this Act.
			
